Citation Nr: 0634557	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  04-31 589A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis.

2.  Entitlement to service connection for hypertension.



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel







INTRODUCTION

The appellant is a veteran who had recognized active 
Philippine Guerilla service from July 1943 to April 1945; 
service in the Regular Philippine Army from May 1945 to 
January 1946; and service in the Philippine Scouts from 
August 1946 to February 1949.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from April and 
August 2003 rating decisions by the Manila Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  Rheumatoid arthritis was not manifested in service or in 
the first postservice year and is not shown to be related to 
the veteran's active service.

2.  Hypertension was not manifested in service or in the 
first postservice year and is not shown to be related to the 
veteran's active service.


CONCLUSIONS OF LAW

1.  Service connection for rheumatoid arthritis is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

2.  Service connection for hypertension is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi,  16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via a May 2002 letter, the veteran was informed of the 
evidence and information necessary to substantiate his 
claims, the information required of him to enable VA to 
obtain evidence in support of his claims, the assistance that 
VA would provide to obtain evidence and information in 
support of his claims, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  The VCAA letters informed the veteran that he should 
submit any medical evidence pertinent to his claims.  VCAA 
notice was provided to the appellant prior to the initial 
adjudications in these matters.  See Pelegrini, supra.

While the veteran did not receive timely notice regarding 
ratings of the disabilities on appeal or effective dates of 
awards (Dingess v. Nicholson, 19 Vet. App. 473 (2006)), the 
decision below denies (and does not grant) service 
connection; neither the ratings of the disabilities nor the 
effective dates of any awards are matters for consideration.  
Hence, the veteran is not prejudiced by the lack of such 
notice.

Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured to the 
extent possible.  As it appears that at least some of the 
veteran's service medical records were destroyed by the fire 
at the National Personnel Records Center in St. Louis in 
1973, VA has a heightened duty to explain its findings and 
conclusions, and to consider carefully the benefit-of-the-
doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Pruitt v. Derwinski, 2 Vet. App. 83 (1991).  The RO advised 
the veteran of this fact and requested that he provide 
information regarding treatment in service so that alternate 
form records could be searched.  The veteran provided 
information only about a disability not at issue herein; 
consequently there are no alternate source records to obtain.  
Notably, he does not allege that rheumatoid arthritis or 
hypertension was manifested in service.  As there is no 
evidence that he suffered an injury, disease or event related 
to the disabilities at issue during military service, an 
examination for an opinion as to a possible relationship 
between the claimed disabilities and the veteran's military 
service is not necessary.  38 C.F.R. § 3.159(c)(4); Duenas v. 
Principi, 18 Vet. App. 512 (2004).  He has not identified any 
pertinent records that remain outstanding; notably, in a 
statement in July 2006 he indicated he had no additional 
evidence to submit.  VA's duties to notify and assist are 
met.  Accordingly, the Board will address the merits of these 
claims.

B.	Factual Background

As was previously noted, the veteran's service medical 
records were presumably destroyed in a 1973 fire at the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  The available records include a report of 
examination in May 1945, conducted in conjunction with the 
veteran's processing into the Philippine Army.  At that time 
the veteran's cardiovascular system was normal, and it was 
noted that there were no cardiovascular defects.  A summary 
of defects noted none.  Also of record is an affidavit for 
Philippine Army personnel, dated in December 1945, when, 
under the heading chronological listing of . . . illnesses . 
. from 8 December 1941 to date of return to military control. 
. ., it was stated there were none.  As was also noted, the 
veteran has not alleged that either disability at issue was 
manifested in service or in the first postservice year.

The earliest postservice medical evidence of record consists 
of April 1994 to June 2002 treatment reports from a private 
physician.  An April 1994 record shows that the veteran 
complained of dizziness and blurring of vision.  Hypertension 
was diagnosed.  A June 2002 clinical abstract (to which the 
treatment reports were attached) notes the veteran was first 
seen and treated for hypertension in February 1993, and was 
hospitalized for problems including hypertension in February 
1999.

An April 2002 medical certification from D.M.R., MD. reports 
that the veteran was seen for swelling of knee and ankle 
joints associated with pain and redness.  The diagnosis was 
acute rheumatoid arthritis.  An undated statement from Dr. 
D.M.R. advises that due to a flood in their office, the 
veteran's records are not available.  She indicates that the 
veteran sought treatment for complaints of dizziness, 
headache, swelling of the joints.  The diagnoses were 
hypertension and rheumatoid arthritis.

In his May 2002 claim, the veteran stated that his rheumatoid 
arthritis and hypertension began in 1998.  In his November 
2004 Form 9, he alleged that these disabilities were incurred 
in service.  He also indicated that there during or shortly 
after service were no medical records relating to rheumatoid 
arthritis or hypertension.

C.	Legal Criteria and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  If certain chronic diseases (here, arthritis and 
hypertension) are manifested to a compensable degree within 
one year following a veteran's discharge from active duty, 
they may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

It is not in dispute that the veteran currently has both 
hypertension and rheumatoid arthritis.  There is no reason to 
dispute what is noted in his private treatment reports.  What 
he must still show to establish service connection for these 
disabilities is that they are related to his active service.  
As there is no evidence (or even allegation) that they were 
manifested in service or in the first postservice year, 
service connection for such disabilities on the basis that 
they became manifest in service, and persisted, or on a 
presumptive basis as chronic disease under 38 U.S.C.A. 
§ 1112, is not warranted.  

The veteran may still establish service connection for 
hypertension and rheumatoid arthritis if competent (medical) 
evidence relates the disabilities to his active service.  See 
38 C.F.R. § 3.303.  However, there is no such competent 
evidence in this case.  The veteran's own statements alleging 
there is a nexus between his service and his hypertension and 
rheumatoid arthritis are not competent evidence.  As a 
layperson, he is not competent to provide probative evidence 
as to matters requiring expertise regarding specialized 
medical knowledge, skill, training, or education.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Significantly, a lengthy period of time between service and 
the first postservice clinical notation of the disabilities 
for which service connection is sought (here more than 40 
years) is, of itself, a factor for consideration against a 
finding of service connection.  See Maxson v. Gober, 230 
F.3d. 1330, 1333 (Fed. Cir. 2000).

In the absence of any competent evidence of a nexus between 
the veteran's hypertension and rheumatoid arthritis and his 
active service, the preponderance of the evidence is against 
the claims seeking service connection for the disabilities.  
Accordingly, they must be denied.


ORDER

Service connection for rheumatoid arthritis is denied.

Service connection for hypertension is denied.



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


